          Case 4:21-cv-00707-JM Document 4 Filed 08/10/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

JOHN JOHNSON ELLIS                                                             PLAINTIFF
ADC #121088

V.                               CASE NO. 4:21-cv-00707 JM

PULASKI COUNTY JAIL, et al.                                                DEFENDANTS

                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. This dismissal counts as a “strike” and the Court

certifies that an in forma pauperis appeal is considered frivolous and not in good faith.

       DATED this 10th day of August, 2021.




                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
